Per Curiam.
There was evidence tending to establish plaintiff’s right to recover the fees, costs and disbursements set forth in the *787state of demand; and the judgment must therefore be affirmed.
There was no basis for the claim made by defendant that he was denied the right to argue the factual questions at the conclusion of the taking of the proofs. While the judge indicated he would “not hear argument,” the right was not asserted by defendant, nor was the question raised by an appropriate exception.
Judgment affirmed, with costs.